Exhibit 10.1

2014 EXECUTIVE MANAGEMENT COMPENSATION PROGRAM

FOR VIRGINIA-BASED COVERED OFFICERS (“2014 VIRGINIA EMCP”)

Program Document

Effective January 1, 2014

 

Covered Positions

   This Program Document applies to Virginia-based Covered Officers. Freddie
Mac’s1 Chief Operating Officer (“COO”), all Executive Vice Presidents (“EVPs”),
and all Senior Vice Presidents (“SVPs”) are each considered a “Covered Officer,”
unless an employee’s participation as a Covered Officer is specifically excluded
in a separate agreement. A Covered Officer is considered Virginia-based if he or
she is primarily or principally assigned to provide services from a work
location in the Commonwealth of Virginia.

Covered Position Participation Requirement

   Participation in the 2014 Virginia EMCP is conditioned on the Covered
Officer’s agreement to the terms and conditions set forth herein and in the 2013
EMCP Recapture and Forfeiture Agreement (“Recapture Agreement”). A Covered
Officer who does not agree to the terms of both the 2014 Virginia EMCP and the
Recapture Agreement will receive only Base Salary. The terms and conditions set
forth in the Recapture Agreement are incorporated in and made a part of this
2014 Virginia EMCP.

Target Total Direct Compensation2

   A Covered Officer’s target total direct compensation (“Target TDC”) is the
sum of Base Salary and Deferred Salary, each of which is paid in cash.

Base Salary

   Base Salary is earned and paid on the company’s standard payroll cycle and
cannot exceed $500,000 without FHFA approval.

Deferred Salary

   The portion of Target TDC not paid in Base Salary is Deferred Salary, which
is earned on the company’s standard payroll cycle. The amount earned in each
quarter, plus interest earned on that amount as described below under “Interest
on Deferred Salary,” will be paid in cash on the last business day of the
corresponding quarter of the following calendar year (“the Approved Payment
Schedule”). Deferred Salary consists of the following two elements:             
        At-Risk Deferred Salary – At-Risk Deferred Salary shall be equal to 30%
of the Covered Officer’s Target TDC. The amount of At-Risk Deferred Salary
earned in a calendar year is subject to reduction based on corporate and
individual performance as follows:                      Ø    One-half of At-Risk
Deferred Salary (or 15% of Target TDC) is subject to reduction based on an
assessment by the Compensation Committee (the Committee) of the Board of
Directors and the Federal Housing Finance Agency (FHFA) of performance against
Conservatorship Scorecard objectives relevant for the calendar year in which the
At-Risk Deferred Salary is earned.3 The reduction can range from 0% (no
reduction) to 100% (the maximum reduction).                             One-half
of At-Risk Deferred Salary (or 15% of Target TDC) is subject to reduction based
on the Covered Officer’s performance against individual objectives and an
assessment of the company’s performance against

 

 

1 

For purposes of this Program Document, Freddie Mac refers to the Federal Home
Loan Mortgage Corporation and any of its wholly-owned subsidiaries.

2 

Initially expressed as an annual rate. Amount will be prorated, as appropriate,
to reflect date of hire, promotion into a Covered Position, date of termination,
or other adjustment to Target TDC.

3  For the Covered Officer leading the Internal Audit function, the reduction
will be based on the appropriate Board committee’s and FHFA’s assessment of
performance against the Internal Audit Scorecard objectives.



--------------------------------------------------------------------------------

2014 Virginia Executive Management Compensation Program

Page 2 of 5

Effective January 1, 2014

 

Deferred Salary

(continued)

  

corporate goals which are complementary to Conservatorship Scorecard objectives,
each relevant for the calendar year in which the At-Risk Deferred Salary is
earned. The total reduction can range from 0% (no reduction) to 100% (the
maximum reduction).

 

A Covered Officer’s performance during the calendar year will be assessed by the
Chief Executive Officer, in his/her sole discretion, pursuant to the performance
assessment and reduction process in effect for such year.

 

At-Risk Deferred Salary payments for Covered Officers are subject to review and
approval by the Committee and FHFA.

 

Fixed Deferred Salary – Fixed Deferred Salary shall be equal to the Covered
Officer’s Target TDC less Base Salary and less At-Risk Deferred Salary and is
not subject to reduction based on either corporate or individual performance.

 

Payment of both At-Risk and Fixed Deferred Salary is also subject, if
applicable, to the “Treatment Upon Termination” provisions set forth below.

Interest on Deferred

Salary

  

Interest will be credited on the amount of a Covered Officer’s At-Risk and Fixed
Deferred Salary earned during each calendar quarter. The interest rate used is
one-half the one-year Treasury Bill rate in effect on the last business day
immediately preceding the year in which Deferred Salary is earned (e.g. – the
rate in effect December 31, 2013 for 2014). The amount on which interest is
accrued will take into account any reduction for corporate and/or individual
performance applicable to a Covered Officer’s At-Risk Deferred Salary and any
reduction applicable to a Covered Officer’s Fixed Deferred Salary resulting from
certain terminations of employment as described in “Treatment Upon Termination:
Fixed Deferred Salary.” Interest is earned from the first day of the calendar
quarter following the quarter during which the Deferred Salary is earned through
the payment date under the Approved Payment Schedule or, in the event of death,
the actual payment date.

 

The amount of interest payable with respect to a Covered Officer’s Deferred
Salary will be determined as of the payment date and will be paid at the same
time as the Deferred Salary to which it relates.

Impact on Retirement,

Executive, and Welfare

Plans

   The treatment of Base Salary and Deferred Salary as compensation for purposes
of Freddie Mac’s retirement and welfare benefit plans is governed by the actual
terms of those plans. The table below summarizes whether the Base Salary and
Deferred Salary a Covered Officer receives while an active employee are treated
as compensation for purposes of the following Freddie Mac retirement and welfare
benefit plans. Freddie Mac retains the right to amend, revise or discontinue any
of the retirement and welfare benefit plans and the terms of each plan will
prevail in the event that there is any conflict between those terms and the
table below.



--------------------------------------------------------------------------------

2014 Virginia Executive Management Compensation Program

Page 3 of 5

Effective January 1, 2014

 

Impact on Retirement,

Executive, and Welfare

                              

Freddie Mac’s Retirement

and Welfare Benefit Plans

  

Base Salary

Considered

  Compensation?  

  

Deferred Salary

Considered

  Compensation?  

                        

Tax-Qualified Thrift/401(k)

   Yes    Yes                         

Non-Qualified Thrift/401(k) Supplemental

Executive Retirement Plan (SERP)4

   Yes    Yes                         

Group Term Life Insurance

   Yes    No                         

Group Universal Life Insurance

   Yes    No                         

Long-Term Disability Plan

   Yes    No                         

Accidental Death and Personal Loss Insurance

   Yes    No                         

Business Travel Accident Insurance

   Yes    No                         

Worker’s Compensation

   Yes    No                         

Purchase/Payout of Vacation

   Yes    No               

 

Any Base Salary or Deferred Salary a Covered Officer receives after termination
of employment is NOT treated as compensation for purposes of any Freddie Mac
retirement or welfare benefit plan.

 

    

Treatment Upon Termination:

Base Salary

 

        Base Salary will cease upon termination of employment, regardless of the
reason for such termination.     

 

 

4  Compensation for the purposes of the Non-Qualified Thrift/401(k) SERP may not
exceed two times a Covered Officer’s Base Salary.



--------------------------------------------------------------------------------

2014 Virginia Executive Management Compensation Program

Page 4 of 5

Effective January 1, 2014

 

Treatment Upon

Termination:

At-Risk Deferred Salary

  

The timing and payment of any unpaid portion of At-Risk Deferred Salary is based
on the reason for termination of employment, as follows:

 

•  Forfeiture Event – All earned but unpaid At-Risk Deferred Salary is subject
to forfeiture if a Covered Officer is terminated due to the occurrence of an
event or conduct described in the Recapture Agreement;

 

•  Death – All earned but unpaid At-Risk Deferred Salary is paid as soon as
administratively possible, but not later than 90 calendar days after the date of
death, subject to the terms and conditions of the Recapture Agreement; and

 

•  Any Other Reason5 – All earned but unpaid At-Risk Deferred Salary is paid in
accordance with the Approved Payment Schedule, subject to the terms and
conditions of the Recapture Agreement.

 

Payment of earned but unpaid At-Risk Deferred Salary and related interest
following a termination of employment shall be subject to the performance
assessment and reduction process. The performance assessment and reduction
process for At-Risk Deferred Salary is waived, however, in cases of death or
Long-Term Disability (as defined in the Long-Term Disability Plan in effect on
the date of termination) if the process is not complete as of the termination
date. The performance assessment and reduction process will be considered
complete when both the Committee and FHFA have approved any corporate and/or
individual reductions.

Treatment Upon Termination:

Fixed Deferred Salary

  

The timing and payment of any unpaid portion of Fixed Deferred Salary is based
on the reason for termination of employment, as follows:

 

•  Forfeiture Event – All earned but unpaid Fixed Deferred Salary is subject to
forfeiture if a Covered Officer is terminated due to the occurrence of an event
or conduct described in the Recapture Agreement;

 

•  Death – All earned but unpaid Fixed Deferred Salary is paid in full as soon
as administratively possible, but not later than 90 calendar days after the date
of death, subject to the terms and conditions of the Recapture Agreement; and

 

•  Any Other Reason5 – All earned but unpaid Fixed Deferred Salary is paid in
accordance with the Approved Payment Schedule, subject to the terms and
conditions of the Recapture Agreement.

 

A Covered Officer’s earned but unpaid Fixed Deferred Salary will be reduced by
2% for each full or partial month by which the termination precedes January 31
of the second calendar year following the calendar year in which the Fixed
Deferred Salary is earned.

 

This reduction will not be applied in cases of death, Long-Term Disability or
retirement. For purposes of this 2014 Virginia EMCP, a Covered Officer is
considered to have retired when s/he voluntarily terminates employment after
attaining or exceeding 65 years of age, regardless of the Covered Officer’s
length of service.

 

5  Any Other Reason includes, but is not limited to, voluntary terminations,
retirement, Long-Term Disability, and involuntary termination for any reason
other than a Forfeiture Event.



--------------------------------------------------------------------------------

2014 Virginia Executive Management Compensation Program

Page 5 of 5

Effective January 1, 2014

 

Reservation of Rights and Applicable Law

  

Each Covered Officer’s employment with Freddie Mac is “at-will,” meaning that
either the Covered Officer or Freddie Mac may terminate such employment at any
time with or without cause or notice. Nothing in this Program Document or any
other document referred to or incorporated by reference herein shall be held or
construed to change the at-will nature of any Covered Officer’s employment with
Freddie Mac.

 

Nothing in this Program Document is intended or shall be construed to abrogate
FHFA’s authority to either: (i) modify or terminate any compensation plan or
program (including the 2014 Virginia EMCP); or (ii) disapprove the actual
payment of any form of compensation to be paid pursuant to the 2014 Virginia
EMCP.

 

FHFA retains the right to modify any of the terms and conditions of your
employment, including the right to modify or rescind the terms and conditions of
the 2014 Virginia EMCP as well as the actual payment of compensation to you
pursuant thereto, without giving rise to liability on the part of Freddie Mac.

 

The 2014 Virginia EMCP is subject to and shall be construed in accordance with:
(i) any applicable law and any applicable regulation, guidance or interpretation
of FHFA and/or the United States Department of the Treasury; and (ii) the
substantive laws of the Commonwealth of Virginia, excluding provisions of the
Virginia law concerning choice-of-law that would result in the law of any state
other than Virginia being applied.

 

Payment of Deferred Salary under the 2014 Virginia EMCP is intended to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986
(“Section 409A”), as amended, and, specifically, with the separation pay
exemption and short-term deferral exemption of Section 409A, and shall in all
respects be construed, interpreted, and administered in accordance with Section
409A. Notwithstanding anything in the 2014 Virginia EMCP to the contrary,
payments may only be made pursuant to the 2014 Virginia EMCP upon an event and
in a manner permitted by Section 409A or an applicable exemption. All payments
to be made upon a termination of employment under this Program Document may only
be made upon a “separation from service” under section 409A. If a Covered
Officer is a “specified employee” (within the meaning of Section
409A(a)(2)(B)(i)) at the time of a separation from service, payments scheduled
to be made during the six months following the separation from service shall, to
the extent required by Section 409A, be deferred to and payable on the first day
of the seventh month following the separation from service.

This 2014 Virginia EMCP will be in effect for 2014 and subsequent years unless
and until amended or superseded. By signing below, I acknowledge that I
understand and voluntarily agree to the terms of this 2014 Virginia EMCP,
effective as of January 1, 2014:

 

            

Covered Officer’s Signature

      Date                       

Printed Name

                            

Title

        